DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Jonnala (USPA 2006/0142555), previously made of record by Applicant, and as evidenced by “Calcium Chloride” NPL.
Regarding Claims 1, 2 and 8, Jonnala teaches a purification process for producing a purified steviol glycosides composition (Paragraph 32), comprising the steps of providing an aqueous steviol glycosides solution consisting of an aqueous solution containing at least one glycoside of steviol as Jonnala teaches preparing an .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnala (USPA 2006/0142555), previously made of record by Applicant.
.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnala (USPA 2006/0142555) in view of Markosan (WO2012/166163), both previously made of record.
Regarding Claims 3-6, Jonnala is relied upon as above and is seen to teach the claimed method but does not specifically teach adding to the steviol glycosides composition one of the claimed sweetening agents, flavoring agents, food ingredients, or adding the steviol glycosides composition to one of the claimed products.
Markosyan teaches a method for producing a purified steviol glycosides composition comprising the steps of dispersing rebaudioside A in aqueous alkaline solution and teaches using such mixtures of rebaudioside A and B in various food and drink applications as Markosyan teaches using Examples 4 and 7, which use the product obtained from Example 2, in a low calorie orange juice drink (Example 9), which comprises orange red color, orange flavor and citric acid along with other juice components and the stevia composition obtained from Example 7 (Page 11, Example 9 and Claims 9-12 of Markosyan). Regarding Claim 3 in particular, Markosyan .

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive for the reasons previously set forth by the Examiner and additional comments made below.
Applicant discloses that it was unexpectedly found that a water-soluble salt is added to an aqueous solution of steviol glycosides and incubated until the steviol glycosides crystallize out. It is noted that prior art previously cited by the Examiner in past rejections and as disclosed in the background of the Jonnala reference (discussion of prior art relating to purification of steviol glycosides and in Paragraph 6), currently cited discloses that salts including water soluble salts are added to solutions of steviol glycosides to precipitate out impurities or deposits. Other references previously cited teach desalting solutions prior to recovering the steviol glycosides. Yet, Applicant’s salt is able to completely dissolve and maintain dissolution and allow for the crystallization of the steviol glycosides from the solution. The Jonnala reference is cited above and is seen to teach the claimed method and two points are noted that are essential objectives 
Since the prior art also teaches a method of preparing purified steviol glycosides using only water as a solvent and adding a water soluble salt prior to any incubation, crystallization or separating steps, one of ordinary skill in the art would have reasonably expected that the method of Jonnala would function similarly to Applicant’s claimed method. In addition, as set forth previously by the Examiner, since Jonnala teaches adding a highly water-soluble salt to an aqueous extract of steviol glycosides to provide a purified steviol glycosides composition, an enablement rejection is still not included in the current rejection. However, Applicant argues that Jonnala is using the water-soluble calcium salt as a flocculant to remove impurities, which is different from how Applicant is using the water-soluble salt. Therefore, Applicant continues to assert that the prior art does not teach the claimed method or that the water-soluble salt used in the prior art functions differently from Applicant’s water soluble salt. Applicant’s continued argument 
Therefore, in light of Applicant’s continued argument that the water-soluble salt of Jonnala functions differently from Applicant’s claimed water soluble salt, Applicant’s claims may very well be rejected in a subsequent round of prosecution for fully lacking enablement with respect to the functioning and purpose of the water-soluble salt in the claimed method. The position taken by the Examiner is also strengthened by the fact that Applicant’s disclosure provides no guidance on the amount or type of salt used, just that it completely dissolves, which a water-soluble salt would do, which the water soluble salt taught by Jonnala is seen to do. It is also noted that in the prior art, the well- known use of a salt is to bind to and remove impurities so it would seem critical in Applicant’s case to have disclosed parameters for the types of water-soluble salts that would function as dissolved, as it appears to be a departure from the conventional use of salts, even water-soluble salts, in methods of preparing steviol glycosides compositions.
Therefore, to the extent of what is claimed by Applicant, Jonnala is still seen to teach and render obvious the claimed method. Applicant also argues that the purpose of Applicant’s method is that no processing aids are required to produce the claimed purified steviol glycosides composition and that one obtains purified steviol glycosides . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/28/2021